Citation Nr: 9931217	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  98-02 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of death pension benefits in the 
calculated amount of $6,060.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.  The appellant is the veteran's widow.  The 
veteran was assigned a permanent and total disability for 
pension purposes at the time of his death in May 1987.  The 
appellant was assigned death pension benefits from August 
1987.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the St. 
Petersburg, Florida, Regional Office (hereinafter RO).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  The appellant was overpaid VA death pension benefits in 
the calculated amount of $6,060; the amount of this 
overpayment has not been disputed by the appellant. 

3.  There was bad faith on the part of the appellant in the 
creation of the overpayment in failing to report income from 
employment.


CONCLUSION OF LAW

The bad faith on the part of the appellant in the creation of 
the overpayment of VA death pension benefits in the 
calculated amount of $6,060 constitutes a bar to waiver of 
recovery of the overpayment.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. §§ 1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant has presented sufficient 
evidence to conclude that her claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the appellant's assertions is presumed for making the 
initial well-grounded determination.  The Board is also 
satisfied that the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) has been fulfilled as there is no indication that 
there are other records available that would be pertinent to 
the appeal.
 
The recovery of any payment or the collection of any 
indebtedness (or any interest thereon) may not be waived if, 
in the Secretary's opinion, there exists in connection with 
the claim for such waiver, an indication of fraud, 
misrepresentation, or bad faith on the part of the person 
having an interest in obtaining a waiver of such recovery or 
the collection of such indebtedness (or any interest 
thereon).  38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. 
§ 1.963(a) (1999).  The term bad faith generally describes 
unfair or deceptive dealing by one who seeks to gain thereby 
at another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in VA benefits program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the Government.  
38 C.F.R. § 1.965(b)(2) (1999).

With the above legal criteria in mind, the relevant evidence 
will be summarized.  The veteran, the appellant's husband, 
was granted pension benefits effective from January 13, 1987.  
Following the death of the veteran, the widow formally 
applied for death benefits in July 1987, and she was notified 
by letter dated in August 1987 that her claim for death 
pension had been granted effective from August 1, 1987.  
Attached to this letter was a document informing her of her 
responsibility to immediately notify the RO of changes in her 
income.  Similar notification of her responsibility to submit 
information as to any change in her income was contained in 
an enclosure attached to an October 1987 letter from the RO.  
Several letters informing the appellant of adjustments in her 
pension award also discussed her duty to notify the RO 
immediately of any change in her income given the fact that 
her pension benefits were directly related to her family 
income.  

Other pertinent evidence includes an April 1988 VA Form 4-
1837 "Decision on Waiver of Indebtedness" that denied the 
appellant's request for a waiver of an overpayment created by 
an increase in her countable family income resulting from an 
award of Social Security benefits for her daughter.  Also of 
record are Eligibility Verification Reports (hereinafter EVR) 
dated in 1989, 1990, 1991, 1992 and 1993 in which the 
appellant reported that there was no family income.  It is 
noted in this regard that each EVR included a listed deadline 
by which the appellant was informed she had to return the EVR 
to avoid the discontinuance of her pension benefits.  The 
record also reveals that when the appellant was tardy in 
submitting her EVR in 1989, she was notified by letter dated 
in October 1989 that her pension benefits would be terminated 
if she did not submit the EVR by the deadline listed on the 
EVR mailed to her in August 1989.  

In her EVR submitted in August 1993, the appellant reported 
no income for the periods from August 1, 1992, to July 31, 
1993, and from August 1, 1993, to July 31, 1994.  She did not 
submit another EVR until February 1997, and she indicated on 
this form that, due to obtaining a job, she earned $8, 692 
for the period from August 1, 1993, to August 1, 1994, and 
$42, 640 for the period from August 1, 1994, to August 1, 
1995.  As a result of her failure to submit an EVR in 1994, 
payment of her death pension benefits were suspended in 
October 1994.  See VA Form 20-6560 "Notice of Benefit 
Payment Transaction" dated in October 1994.  It is apparent 
from this form and a letter from the appellant dated February 
10, 1997, in which she said she was "responding" to a VA 
letter dated October 12, 1994, that the appellant was 
notified of the suspension in payment of her benefits.  A VA 
Form 21-8947 dated in November 1996 indicated that payment of 
the appellant's pension benefits were suspended effective 
from August 1, 1993.  Thereafter, the appellant was notified 
by the Debt Management Center in December 1996 that an 
overpayment of $6, 060 in her account had been created.  

The appellant has not disputed the amount or existence of the 
overpayment at issue, and has essentially limited her 
contentions to concerns with regard to her ability to "pay 
off" her overpayment because she is unable to work because 
she suffered from a stroke in 1997.  She also appears to 
believe that because she ultimately submitted information as 
to her income for 1993, 1994, and 1995 in 1997, her waiver 
should somehow be "adjusted."  
 
Applying the pertinent legal criteria to the facts summarized 
above, the Board does not find that a waiver of the 
overpayment in question is warranted.  There is ample 
evidence of record documenting the appellant's knowledge of 
the necessity of her submitting information as to any changes 
in her family income.  In this regard, she was informed of a 
previous overpayment in her account, for which a waiver of 
recovery was denied in April 1988, that was created due to 
previously unreported income from the Social Security 
Administration.  Moreover, the appellant was notified of her 
requirement to submit timely information as to any changes in 
her income at the time of the initial grant of death pension 
benefits and in each letter from the RO notifying her of the 
adjustment in her award.  In addition, the appellant was well 
aware of her duty to report changes in her income in a timely 
fashion in each EVR sent to her between 1989 to 1993.  Thus, 
the fact that she failed to submit EVRs in 1994, 1995, and 
1996, during a period in which she obtained a job that paid 
her as much as $42,000 annually, is felt by the Board to 
represent an intentional act of bad faith in hiding 
information from the VA that she clearly knew would 
negatively affect entitlement to death pension benefits.  

The Board finds that the appellant had ample notification of 
her responsibility to report all sources and amounts of 
income, that she intentionally withheld information about her 
income, and that she engaged in bad faith in hiding such 
information from any consideration by VA.  She has failed to 
provide adequate justification for her failure to submit the 
required financial information in a timely fashion, and her 
"after the fact" submission of this information in 1997 in 
no way  mitigates her failure to timely provide the 
information as required by law.  Under the law, her bad faith 
constitutes a bar to a waiver of recovery of the overpayment.  
Therefore, her request for waiver cannot be granted.


ORDER

Entitlement to waiver of death pension benefits in the 
calculated amount of $6,060 is denied. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

